McMILLAN, Judge.
Willie Arthur Stallworth was convicted of two counts of capital murder for the shooting death of Sergeant J.R. Ward, and he was sentenced to death by electrocution following the jury’s advisory verdict recommending that he be sentenced to death. The appellant was also convicted of robbery in the first degree and was sentenced to 99 years’ imprisonment for that conviction.
On September 21, 1998, while the appellant’s direct appeal was pending in this Court, he died in his cell in the health-care unit at the Limestone Correctional Facility. This Court received a letter from the attorney general’s office informing us of the appellant’s death. The Court has also received the report from the Alabama Department of Corrections concerning the inmate’s death; that report included a minute-by-minute summary of the events surrounding the appellant’s death. According to the report, the doctor pronounced him dead at 4:47 p.m. At approximately 4:00 p.m., during a security check, he was found lying on the floor beside his bed. Attempts to revive him were unsuccessful.
Based on this information, this appeal is dismissed as moot. Rule 43(a), Ala.R.App.P.; Evans v. State, [Ms. CR-95-1491, October 2, 1998] — So.2d - (Ala.Cr.App.1998); Kennedy v. State, 690 So.2d 1225 (Ala.Cr.App.1997).
APPEAL DISMISSED.
LONG, P.J., and COBB, BROWN, and BASCHAB, JJ., concur.